Title: Thomas Jefferson to Peter H. Wendover (Final State), 13 March 1815
From: Jefferson, Thomas
To: Wendover, Peter Hercules


            Monticello  Mar. 13. 15.
            Th: Jefferson presents his compliments to mr Wendover and his thanks for the volume of mr Mcleod’s discourses which he has been so kind as to send him. he has seen with great satisfaction the able proofs adduced by the eloquent author from Scriptural sources, in justification of a war so palpably supported by reason. he supposes indeed that true religion and well informed reason will ever be in unison in the hands of candid interpretation and that in the impassioned endeavors to place these two great authorities at variance, on so important a question, the Eastern clergy have not deserved well either of their religion or their country. he renders deserved honor to mr Mcleod for the piety and patriotism of his discourses, and salutes mr Wendover with respect and esteem.
          